 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1381 
In the House of Representatives, U. S.,

June 9, 2010
 
RESOLUTION 
Recognizing the National Museum of American Jewish History, an affiliate of the Smithsonian Institution, as the only museum in the Nation dedicated exclusively to exploring and preserving the American Jewish experience. 
 
 
Whereas the National Museum of American Jewish History will illustrate how the freedom of America and its associated choices, challenges, and responsibilities fostered an environment in which Jewish Americans have made and continue to make extraordinary contributions in all facets of American life; 
Whereas the mission of the National Museum of American Jewish History, an affiliate of the Smithsonian Institution, is to connect Jews more closely to their heritage and to inspire in people of all backgrounds a greater appreciation for the diversity of the American experience and the freedoms to which all Americans aspire; 
Whereas the National Museum of American Jewish History, an affiliate of the Smithsonian Institution, was founded in 1976 by members of historic Congregation Mikveh Israel, itself established in 1740 and known as the Synagogue of the American Revolution; 
Whereas the National Museum of American Jewish History has attracted a broad audience to its public programs, while exploring American Jewish identity through lectures, panel discussions, authors’ talks, films, children’s activities, theater, and music; 
Whereas the National Museum of American Jewish History is the repository of the largest collection of Jewish Americana in the world, with more than 25,000 objects; and 
Whereas the National Museum of American Jewish History is currently building a 100,000-square-foot, 5-story, state-of-the-art museum on Independence Mall, standing just steps from the Liberty Bell and Independence Hall, to serve as a cornerstone of the American Jewish community and a source of national pride: Now, therefore, be it  
 
That the House of Representatives recognizes— 
(1)the importance of the continuing study and preservation of the unique American Jewish experience; and 
(2)the National Museum of American Jewish History, an affiliate of the Smithsonian Institution, as the only museum in the Nation dedicated exclusively to exploring and preserving the American Jewish experience and, as such, as the national museum of American Jewish history. 
 
Lorraine C. Miller,Clerk.
